395 F.2d 209
SOUTHERN PACIFIC COMPANY, Appellant,v.Joe J. JORDAN, Appellee.
No. 24228.
United States Court of Appeals Fifth Circuit.
January 4, 1968.

O. J. Weber, Jr., Keith, Mehaffy & Weber, Beaumont, Tex., for appellant, Dewey J. Gonsoulin, Beaumont, Tex., of counsel.
James D. McNicholas, Beaumont, Tex., for appellee.
Before TUTTLE, GEWIN and GODBOLD, Circuit Judges.
PER CURIAM:


1
Recognizing, as we do, the limitations upon our power of review of jury verdicts, we are unable to do otherwise than affirm the judgment of the trial court in this railroad crossing damage suit. Viewing the evidence most strongly in favor of the appellee, as we must, we cannot say that there was insufficient evidence to warrant submission of the case to the jury on the issue of discovered peril, as contended by the appellant. There is no merit in the appellant's criticism of the trial court's supplemental charge which appellant likens to the "Allen or dynamite" charge in criminal cases. Reading the charge as a whole, as we must, we find no reversible errors in the manner in which the case was submitted to the jury.


2
The judgment is affirmed.